Case 3:20-cv-11272-RHC-APP ECF No. 25, PageID.793 Filed 03/25/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


DWAYNE SEALS,

       Plaintiff,

v.                                                       Case No. 20-11272

WAYNE COUNTY and WAYNE
COUNTY EMPLOYEES’
RETIREMENT SYSTEM, and
ROBERT GRDEN, in his individual
Capacity,

     Defendants.
_____________________________________/

              OPINION AND ORDER DISMISSING WITHOUT PREJUDICE
                        PLAINTIFF’S STATE LAW CLAIMS

                                      I. Introduction

       Plaintiff Dwayne Seals sues Defendants Wayne County (“County”), Wayne

County Employee’s Retirement System (“WCERS”), and Robert Grden, the director of

WCERS, in his individual capacity. Plaintiff is challenging WCERS’s decision to

suspend his pension payments while he serves as the Deputy County Clerk/Chief

Financial Officer for the County. Plaintiff’s complaint brings three courts:

       Count I: 42 U.S.C. § 1983 claim against Defendants for violation of
       Plaintiff’s First Amendment Rights through retaliation;

       Count II: a violation of Mich. Comp. Laws §§ 15.361 the state’s
       “Whistleblower Protect Act” by Defendants.

       Count III: a breach of contract claim for an alleged violation of the
       Michigan Constitution’s pension guarantee contained in Art. 9, § 24.


                                              1
Case 3:20-cv-11272-RHC-APP ECF No. 25, PageID.794 Filed 03/25/21 Page 2 of 9




The court previously declined to dismiss Count I. (ECF No. 22.) The remaining claims

are state law causes of action. Since Plaintiff’s federal and state law claims arise out of

the same incident and share common operative facts, the court is permitted to exercise

supplemental jurisdiction over the state law claims. See 28 U.S.C. § 1367. However, for

the reasons explained below, exercising supplemental jurisdiction over Plaintiff’s state

law claims could create jury confusion, raises a novel and complex issue of state law,

and could predominate over the federal claims. Therefore, the court will dismiss Count II

and Count III without prejudice.

                                     II. BACKGROUND

       The following facts are drawn from the amended complaint and the documents

attached thereto. In 2016, Plaintiff retired from his position as Chief Financial Officer

and Budget Director for Wayne County and began receiving approximately $5,415 in

monthly pension benefits from WCERS. (ECF No. 5, Page.ID 30-31.) Soon after his

retirement, however, Plaintiff took a new appointed position with the Wayne County

Register of Deeds. Plaintiff was appointed by the Register of Deeds, Bernard

Youngblood, to serve as his “Deputy and Chief Financial Officer.” (Id. at 31.)

       Before accepting the Register of Deeds position, Plaintiff conferred with a

representative of the Wayne County Corporation Counsel’s office, who confirmed that

the position would not interfere with Plaintiff’s collection of his full pension. (Id.) The

Corporation Counsel concluded that Plaintiff qualified as an appointed official who fell

within an exception to Mich. Comp. Laws § 46.12a(28)—colloquially referred to as the




                                               2
Case 3:20-cv-11272-RHC-APP ECF No. 25, PageID.795 Filed 03/25/21 Page 3 of 9




thousand-hour rule. (Id.) Consequently, Plaintiff continued to receive his pension

benefits during the entire time he held the position. (ECF No. 5, PageID.32-33).

       Plaintiff resigned from the Register of Deeds position in May 2019. (Id. at 33.)

However, he was soon appointed by Wayne County Clerk Cathy M. Garrett to a newly

created “Deputy County Clerk/Chief Financial Officer” position. (Id.) In his new role,

Plaintiff continued to receive his pension benefits. However, in December 2019, the

WCERS board determined that Plaintiff’s new “Deputy County Clerk/Chief Financial

Officer” job failed to qualify as an exempt appointed position. (Id. at 36.) Plaintiff’s

pension payments were stopped.

       Plaintiff alleges that his benefits were actually suspended in retaliation for his

public, ongoing dispute with the WCERS board and its chairman Robert Grden over an

alleged underpayment to current retirees totaling “an aggregate of at least $200,000

annually.” (Id. at 36, 41-42.) Such an underpayment would reduce Plaintiff’s benefits by

$38 each month. (Id.) Plaintiff had complained about this alleged miscalculation both

publicly and privately since 2016. (ECF No. 18, PageID.569-70.) Plaintiff contends that

Defendants WCERS and Grden enlisted the help of Defendant Wayne County and their

Corporation Counsel’s office in a coordinated effort to retaliate against Plaintiff for his

protected speech. (EFC No. 5, PageID.42.)

       Plaintiff’s amended complaint pursues three counts against Defendants. First, he

brings a claim (Count I) for a violation of his First Amendment Rights under 42 U.S.C. §

1983. (Id. at 41-42.) Second, he brings a claim (Count II) under Michigan’s

Whistleblower Protection Act, Mich. Comp. Laws § 15.361 et seq. alleging that he was

retaliated against for “reporting a violation or suspected violation of law, regulation, or
                                               3
Case 3:20-cv-11272-RHC-APP ECF No. 25, PageID.796 Filed 03/25/21 Page 4 of 9




rule” as a government employee. (Id. at 43–44.) Finally, he alleges WCERS breached

its contractual obligation—as defined in the Michigan Constitution—that his pension not

be “diminished or impaired.” (Id. at 45-46.)

       After Defendants moved to dismiss all three of these claims, the court ruled that

Plaintiff had pled a viable claim under Count I. (ECF No. 22.) The court, however,

ordered Plaintiff to show cause why it should not decline to exercise supplemental

jurisdiction over Plaintiff’s two state law claims. (Id. at PageID.778.) Plaintiff has now

filed a response arguing that the court should exercise supplemental jurisdiction over

both state law claims. (ECF No. 24.) The court will now address these arguments.

                                       III. DISCUSSION

       A federal court may exercise supplemental jurisdiction over each claim in an

action that shares a common nucleus of operative facts with a claim that invokes the

court’s original jurisdiction. See United Mine Workers of Am. v. Gibbs, 383 U.S. 715

(1966). However, the federal court need not exercise its authority to invoke

supplemental jurisdiction in every case in which it is possible to do so. Id. at 726.

Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.” Id.

Justification for this doctrine “lies in considerations of judicial economy, convenience,

and fairness to litigants.” Id. Therefore, “[i]n deciding whether to exercise supplemental

jurisdiction . . . a judge must take into account concerns of comity, judicial economy,

convenience, fairness, and the like.” Senra v. Smithfield, 715 F.3d 34, 41 (1st Cir.

2013). If these considerations are not present, “a federal court should hesitate to

exercise jurisdiction over state claims.” Gibbs, 383 U.S. at 726. Additionally,

supplemental jurisdiction may be denied “if the federal claims are dismissed before
                                                4
Case 3:20-cv-11272-RHC-APP ECF No. 25, PageID.797 Filed 03/25/21 Page 5 of 9




trial,” if “it appears that the state issues subsequently predominate,” or “if the likelihood

of jury confusion” would be strong without separation of the claims. Id. at 726-27.

       Title 28 U.S.C. § 1367 authorizes federal courts to exercise supplemental

jurisdiction. A court has the discretion to decline to exercise supplemental jurisdiction

under 28 U.S.C. § 1367(c) if:

   (1) the claim raises a novel or complex issue of state law,

   (2) the claim substantially predominates over the claim or claims over which the
       district court has original jurisdiction,

   (3) the district court has dismissed all claims over which it has original jurisdiction, or

   (4) in exceptional circumstances, there are other compelling reasons for declining
       jurisdiction.

Subsections one, two, and four are relevant to the present action.

                      A. Michigan’s Whistleblower Protection Act

       Plaintiff’s Count II invokes Michigan’s Whistleblower Protection Act (“WPA”),

Mich. Comp. Laws §§ 15.361–69, which protects a public “employee” against retaliatory

discharge for reporting a “violation or a suspected violation of a law or regulation or

rule.” Mich. Comp. Laws § 15.362. In its previous opinion, this court stated its concerns

about exercising supplemental jurisdiction over this claim. (ECF No. 22, PageID.779-80.

(“considering [Count II] would require this court to render novel interpretations of

Michigan law on at least two different fronts.”).) The court first observed that “[w]hile

Plaintiff argues he should be classified as an appointed public official under Michigan

statute governing retirement benefits, he instead alleges that he should be classified as

a ‘covered employee’ under the WPA because the WPA does not cover government


                                              5
Case 3:20-cv-11272-RHC-APP ECF No. 25, PageID.798 Filed 03/25/21 Page 6 of 9




officials.” (Id.) Second, the court observed that Plaintiff’s Count II would also require the

court to make a determination on whether “the County and WCERS should be

considered a ‘single employer’ or an ‘integrated enterprise’” for purposes of the

whistleblower statute. (Id.)

        First, Plaintiff responds by arguing that the court “need not be concerned” about

the adjudication of novel areas of state law because Plaintiff would easily be covered as

an employee under the WPA because he is not an “elected official.” (ECF No. 24,

PageID.789.) In support, Plaintiff provides his interpretation of Devine v. Bloomfield

Twp., No. 330947, 2017 WL 2348719 (Mich. Ct. App. May 30, 2017). Second, Plaintiff

argues that there are “multiple legal doctrines” that can be used to determine if a joint

employment relationship exists—between Defendant Wayne County and Defendant

WCERS—that would entitle the Plaintiff to protection under the WPA.

        The court finds these reasons unconvincing. The very fact that Plaintiff points to

a broad definition of “employee” under the WPA while also basing his First Amendment

claim expressly on the premise that, for pension calculation purposes, he should not

legally be considered a Wayne County employee is the type of situation where jury

confusion is likely to occur. As Plaintiff observes, similar proofs are required to

demonstrate both a First Amendment retaliation claim, and a Michigan WPA claim.

(ECF No. 24, PageID.789.) The close parallel between the required proofs, but

divergence in the standard used to determine what constitutes a public “employee”

under the two statutes, makes jury confusion seem inevitable if the claims are tried at

once.

        Furthermore, the fact that “there are multiple legal doctrines that can be used to
                                              6
Case 3:20-cv-11272-RHC-APP ECF No. 25, PageID.799 Filed 03/25/21 Page 7 of 9




find the existence of an employment relationship for the purposes of the WPA” does not

necessarily counsel in favor of the court wading through a complex and unresolved area

of state law to determine what doctrine best applies to this unique factual scenario. (See

ECF No. 24, PageID.790.)

                B. Contractual Claim under the Michigan Constitution

       Plaintiff’s Count III invokes the Michigan Constitution’s Art. 9, § 24 guarantee

that pension benefits “shall be a contractual obligation thereof which shall not be

diminished or impaired thereby” to argue that WCERS suspension of his pension

payments amounted to a breach of contract. (ECF No. 5, PageID.45.) The court

previously pointed out that analyzing Count III would likely require the court to

determine “the scope and applicability of state Constitutional provisions and whether the

provision essentially creates a private right of action.” (ECF No. 22, PageID.780.) This

court previously stated that it was hesitant to analyze such a novel question, especially

when it had the potential to “‘substantially predominate’” over the single federal count.

(Id. (quoting Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)). Plaintiff responds by

arguing that if he had instead cast his contractual claim “as a substantive due process

violation” the court would be required to conduct the “same analysis”. (ECF No. 24,

PageID.791.) Therefore, Plaintiff reasons the court should go ahead and conduct the

analysis of the claim in its current form. (Id.)

       At the outset, the court notes that it is not convinced that such a recasting of

Plaintiff’s claim as a Federal due process cause of action would be effective. See

Lansing Mercy Ambulance Serv. v. Tri-Cty. Emergency Med. Control Auth., Inc., 893 F.

Supp. 1337, 1347 (W.D. Mich. 1995) (“The violation of the Michigan Constitution does
                                               7
Case 3:20-cv-11272-RHC-APP ECF No. 25, PageID.800 Filed 03/25/21 Page 8 of 9




not also independently violate federal rights, including the due process clause.”). But

even if the court assumes, for the sake of argument, that Plaintiff could have pursued

Count III under an alternative theory, such a recasting does not lessen the weighty and

novel nature of the required interpretation of state law. See, e.g., Davis v. City of Detroit,

No. 347931, 2020 WL 1488661, at *7 (Mich. Ct. App. Mar. 24, 2020) (declining to

address “whether plaintiff had a private right of action under article 9, § 23, of Michigan's

1963 Constitution” because another ground existed for resolving the claim). And in such

a situation, “even if [the] claim could be considered to raise a federal due process claim,

abstention is [still] appropriate because there is an unclear state law, the resolution of

which would obviate the need for deciding the federal constitutional question.” Lansing

Mercy Ambulance Serv., 893 F. Supp. at 1348 (citing Tyler v. Collins, 709 F.2d 1106,

1108 (6th Cir.1983)). Therefore, the court will decline to exercise its supplemental

jurisdiction over Count III and will dismiss the claim without prejudice.

                                     IV. CONCLUSION

       The inclusion of Plaintiff’s state claims with Plaintiff’s federal count brought

pursuant to 42 U.S.C. § 1983 could lead to jury confusion, raise a novel and complex

issue of state law, and have the potential to predominate over the federal issues.

Therefore, the court declines to exercise supplemental jurisdiction over Plaintiff’s

Michigan Whistleblower Protection Act and contract law claims. Accordingly,




                                              8
Case 3:20-cv-11272-RHC-APP ECF No. 25, PageID.801 Filed 03/25/21 Page 9 of 9




            IT IS ORDERED that Plaintiff’s state law claims for violation of Michigan’s

“Whistleblower Protect Act” (Count II) and breach of contract (Count III) are DISMISSED

WITHOUT PREJUDICE.



                                                                                      s/Robert H. Cleland         /
                                                                                      ROBERT H. CLELAND
                                                                                      UNITED STATES DISTRICT JUDGE
Dated:          March 25, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 25, 2021, by electronic and/or ordinary mail.

                                                                                        s/Lisa Wagner                 /
                                                                                        Case Manager and Deputy Clerk
                                                                                        (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-11272.SEALS.DismissStateLawClaimsWithoutPrejudice.AAB.2.docx




                                                                               9
